Citation Nr: 0409102	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to a compensable rating for degenerative 
joint disease, right elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from August 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previoulsy before the 
Board in December 2003.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The record shows that in February 2004 the veteran underwent 
a VA examination (primarily a neurology examination).  The 
February 2004 VA examination is "pertinent" to the issues on 
appeal and has been added to the file subsequent to the 
August 2001 supplemental statement of the case.  As there 
appears to be no waiver of initial RO consideration of this 
new evidence, the Board is not able to consider the 
additional evidence without having to remand the case to the 
RO for initial consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Because the veteran has not waived initial 
consideration of the aforementioned VA examination, this 
matter must be remanded.

The RO should also determine whether the veteran should be 
scheduled for a VA examination for the purpose of 
ascertaining the current severity of the veteran's right 
elbow disability.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should determine whether the 
veteran should be scheduled for a VA 
examination for the purpose of 
ascertaining the current severity of the 
veteran's right elbow disability.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




